Citation Nr: 1310533	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-43 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for cataracts as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to May 14, 2009 and in excess of a 70 percent disability rating as May 14, 2009 for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2006 and November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board has included the issue of whether a TDIU rating is warranted.  Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  As discussed within, those requirements are met in this case. 

The issues of entitlement to an initial increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's cataracts are not caused by or aggravated by his service-connected type II diabetes mellitus.

CONCLUSION OF LAW

Cataracts are not proximately due to or aggravated by service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied through a letter dated in September 2007.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, lay statements and VA examination reports dated in October 2007 and March 2010.  

The October 2007 VA examiner obtained an oral history of the Veteran's cataracts and physically evaluated his eyes and vision. The examiner documented the results of the evaluation and provided an explanation for his opinion based on his medical expertise.  The Board observes that the examiner noted that he was not provided with the claims file, but he did not consider it necessary for this report.  The Veteran underwent another VA eye examination in March 2010 and it was conducted by the same examiner as in October 2007.  The examiner in March 2010 reviewed the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran's eyes and vision.  The examiner came to the same conclusion as he did in October 2007.  The Board notes that the VA examiner did not use the term "aggravation" in his statements.  However, his statement that the "the [V]eteran does not have eye or visual system complications caused by or a result of his diabetes mellitus" read in conjunction with his explanation in support of his conclusion that the Veteran's diabetes did not contribute to his cataracts evidences that the examiner considered the question of aggravation and determined that the Veteran's service-connected diabetes mellitus did not aggravate his cataracts.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) ("the medical report must be read as a whole"); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports").  Accordingly, the Board concludes that the VA examinations are adequate for rating purposes.  

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Merits of the Claim for Service Connection

The Veteran claims that he currently has cataracts secondary to his type II diabetes mellitus.  The Board notes that the Veteran does not contend and the evidence does not otherwise indicate that his claimed cataracts are related to active military service.  Therefore, the theory of entitlement to service connection for cataracts on a direct basis will not be considered.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In assessing whether the Veteran is entitled to service connection for cataracts, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  VA examinations dated in October 2007 and March 2010 reveal that the Veteran has a current diagnosis of nuclear sclerotic cataracts.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

Nonetheless, the Board finds that the competent medical evidence of record shows that the Veteran's current cataracts are not caused by or aggravated by his service-connected type II diabetes mellitus.  Specifically, the VA examiner in October 2007 and March 2010 provided the opinion that the Veteran does not have an eye or visual system complications caused by or a result of his diabetes mellitus.  The examiner in October 2007 explained that the cataracts are quite mild and are no more than expected for his age without influence of his diabetes.  After reviewing the claims file in March 2010, the examiner essentially came to the same conclusion as in October 2007 noting that the cloudiness of the Veteran's lenses are no more than would be expected for his age without contribution from his diabetes.  The Board finds the opinion is highly probative, as the VA examiner reviewed the claims file, examined the Veteran and provided a clear explanation for the opinion based on the evidence of record and medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board also finds it persuasive that the record does not contain any medical opinion to the contrary.

The Board recognizes that the Veteran contends that "[he has] had diabetes longer than [he has] had been rated for compensation for it," and therefore "it should be more likely than not that the cataracts are due to his type II diabetes mellitus."  August 2008 notice of disagreement.  He also notes that there is no family history of cataracts or diabetes and his cataracts have to be due to complications from diabetes mellitus.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Nonetheless, the specific issue of whether the Veteran's cataracts are caused by or aggravated by his service-connected type II diabetes mellitus falls outside the realm of common knowledge of a lay person as it requires special medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current cataracts and his service-connected type II diabetes mellitus.  

Based on the foregoing, the Board finds that preponderance of the evidence shows that the Veteran's current cataracts are not caused by or aggravated by his service-connected type II diabetes mellitus.  Accordingly, entitlement to service connection for cataracts is not warranted.


ORDER

Entitlement to service connection for cataracts as secondary to service-connected diabetes mellitus, type II is denied. 


REMAND

After a review of the record, the Board concludes that further action is necessary prior to adjudicating the remaining issues on appeal.  

In July 2007, The Veteran filed a timely substantive appeal with respect to the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD in which he indicated that his PTSD rating should be 70 percent.  Thereafter, the Veteran was provided with a VA mental health examination in May 2009.  The RO considered this additional evidence in an October 2009 rating decision and granted a 70 percent disability rating as of May 14, 2009.  The RO characterized that award as complete grant of benefits sough on appeal for this issue.  However, the 70 percent disability rating was not granted for the entire appeal period and it is unclear from the Veteran's July 2007 statement that he would be satisfied with a 70 percent disability rating.  Therefore, the Board finds that this issue is still on appeal.  

The Board observes that additional evidence, to include the May 2009 VA mental health examination, has been received since the June 2007 statement of the case.  Although this evidence was addressed in an October 2009 rating decision; it was not discussed in a supplemental statement of the case as required under 38 C.F.R. § 19.31(b)(1).  On remand, that evidence must be considered and addressed in a supplemental statement of the case.

As noted in the Introduction, the Board has determined that it has jurisdiction over the issue of entitlement to a TDIU.  The Veteran asserted in the July 2007 substantive appeal that he could no longer work at his last job due to his PTSD.  He filed an application for TDIU in July 2007.  In the November 2007 rating decision, the RO determined the claim for TDIU was moot because the Veteran was awarded an overall 100 percent evaluation by that rating decision.  The Veteran did not appeal this decision.  However, the Veteran indicated that he was still unemployed in the May 2009 VA mental health examination.  As the Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability and the Veteran reiterated that he is unemployable due to his PTSD after the November 2007 rating decision that denied entitlement to a TDIU, the Board finds that the issue of TDIU is on appeal as part of the Veteran's increased rating claim for PTSD.

The Board acknowledges that the Veteran is currently in receipt of a combined 100 percent schedular evaluation.  However, review of the claims file does not reveal that the Veteran has been in receipt of a combined 100 percent schedular evaluation for the entire period on appeal with respect to the Veteran's initial increased rating claim for PTSD.  In addition, VA has a duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  

Therefore, the Board remands the issue of entitlement to TDIU to the RO for development and adjudication.

The Board also notes that the Veteran should be provided with another VA examination to fully evaluate the Veteran's symptoms of PTSD.  In this regard, the May 2009 VA examiner did not discuss whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD.  The Board also finds that the Veteran should be provided with a VA examination to determine if he is unable to obtain or maintain substantially gainful employment due to all of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination to determine the current level of his service-connected PTSD and to ascertain whether the Veteran's service-connected PTSD makes the Veteran unemployable.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational and social impairment caused by his service-connected PTSD.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected PTSD (and other service-connected disabilities), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  

An explanation should be provided for all opinions expressed to include why the examiner believes the Veteran is or is not employable.

2.  Thereafter, schedule the Veteran for an appropriate VA medical examination to determine whether the Veteran's service-connected disabilities render him unemployable.  The examiner is requested to furnish an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

3.  Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an initial increased rating for PTSD and entitlement to a TDIU, based on all of the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


